                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NORTH CAROLINA
                                       CHARLOTTE DIVISION

 Dianne Michele Carter,                           C/A. No. 3:19-104-CMC-SVH

                Plaintiff

        v.

 Thomas Pellicane, SOUSM, U.S. Marshals
                                                                       Order
 Service W/NC; Barbara Yates, DUSM- U.S.
 Marshals Service W/NC; and Gregory Allyn
 Forest, U.S. Marshal,

                Defendants.


       This matter is before the court on Plaintiff Dianne Michele Carter’s (“Carter”) pro se

Notice of Jurisdictional Challenge. ECF No. 23. Carter challenges the jurisdiction of Magistrate

Judge Hodges over her case, which was filed in the Western District of North Carolina. She has

attached a letter from Ms. Blume, the Clerk of Court in the District of South Carolina, which noted

the case is not proceeding in the District of South Carolina but directed her to the header, which

states “United States District Court for the North Carolina Western District.” ECF No. 23-1.

       Carter filed her Complaint in the Western District of North Carolina on March 4, 2019.

ECF No. 1. On March 7, 2019, the undersigned was designated by Chief Judge Gregory to sit

with the United State District Court for the Western District of North Carolina pursuant to 28

U.S.C. § 294(c) in connection with this case. ECF No. 24. Because a Magistrate Judge in the

Western District of North Carolina was unavailable to assist the undersigned, Magistrate Judge

Hodges was appointed by the Chief Judge of the Western District of North Carolina, with the

concurrence of the Chief Judge of the District of South Carolina. ECF No. 3. The Order sets

forth the statutory authority for the designation of Magistrate Judge Hodges under 28 U.S.C. §
636(f). The docket reveals a copy of this Order was served on Carter, a pro se litigant, by US

Mail.

        As Magistrate Judge Hodges was designated and assigned to this case in accordance with

federal law, her jurisdiction is proper. 1 Carter’s Jurisdictional Challenge is dismissed.

        IT IS SO ORDERED.

                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
December 19, 2019




1
 The court notes the Magistrate Judge’s Report and Recommendation did contain a Notice of
Right to File Objections that directed Carter to file such objections with the Clerk of Court for the
District of South Carolina. However, this was a scrivener’s error, as Carter’s case is filed in the
Western District of North Carolina. Plaintiff has timely filed objections to the Report in the
Western District of North Carolina; therefore, no prejudice has resulted from this error.
                                                  2
